PER CURIAM.
We affirm Appellant’s conviction and sentence. The trial court did not err in refusing to allow Appellant to withdraw his guilty plea. Appellant argues that he was misled by the court and by his attorney that he would receive only a ten to fifteen year sentence. The trial court found that no promises were made to Appellant and that no ten or fifteen year offer was ever made. The judge specifically recalled explaining Appellant’s options to him, accepting Appellant’s plea “only after I was absolutely positive that you knew exactly what you were doing and you were doing it willingly, knowingly, freely, and voluntarily and that you were totally capable of understanding exactly what you were doing at the time.”
The trial court has discretion to resolve issues of fact as to whether a plea was induced by misinformation. See Joyner v. State, 583 So.2d 726, 728 (Fla. 4th DCA 1991) (‘We cannot conclude that one seeking relief on this allegation alone is entitled, per se, to prevail nor that the trial court lacks discretion to resolve these issues against petitioner.”). We find no abuse of discretion in the trial court’s refusal to allow Appellant to withdraw his plea. We also affirm as to all other issues raised by Appellant.